DETAILED ACTION
In application filed on 01/25/2019, Claims 1-8, 11, 15-16, 36, 38 and 42-44 are pending. Claims 1-8, 11, 15-16, 36, 38 and 42-44 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/09/2019, 04/24/2019, 04/25/2019, and 10/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:

Claims 1-8, 11, 15-16, 36, 38 and 42-44 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole disclose a method for digital counting analysis of a sample potentially containing at least one analyte, wherein the sample has been contacted with a solid phase having a plurality of discrete capture sites, each site being capable of capturing the at least one analyte, which method comprises at least two detection cycles in which the same analyte is labelled or re- labelled with a labelling agent, where each detection cycle comprises the steps of a) triggering a signal from captured and labelled or re-labelled analyte(s), b) recordation of the number and positions of capture sites exhibiting a signal from the captured and labelled or re-labelled analyte(s), and c) before a further detection cycle is performed, deactivation of the signal(s) wherein the step of signal deactivation is selected from i. detaching and removing the labelling agent from the captured analyte, ii. deactivating the ability of the labelling agent to facilitate a signal or iii. a combination of i) and ii).
Therefore, the combination of limitations found within the independent claims are allowable over the closest references of record listed below:
Kim, Soo Hyeon, et al. "Large-scale femtoliter droplet array for digital counting of single biomolecules." Lab on a Chip 12.23 (2012): 4986-4991.

a)	triggering a signal from captured and labelled or re-labelled analyte(s) [beads introduced in the digital counting device  and trapped into the droplets’; Page 4988, ‘digital Elisa of PSA’],
b)	recordation of the number and positions of capture sites exhibiting a signal from the captured and labelled or re-labelled analyte(s), [‘signal from the ensemble of beads was recorded with a fluorescence plate reader’; Page 4988, ‘digital Elisa of PSA’].and

Kim does not teach the step c) of the method of claim 1, recited below, as supported by the specification of the instant application. 
c)	before a further detection cycle is performed, deactivation of the signal(s)
wherein the step of signal deactivation is selected from
i. detaching and removing the labelling agent from the captured analyte,
ii. deactivating the ability of the labelling agent to facilitate a signal or
iii. a combination of i) and ii).

a)	triggering a signal from captured and labelled or re-labelled analyte(s),
b)	recordation of the number and positions of capture sites exhibiting a signal from the captured and labelled or re-labelled analyte(s), and

Kim does not teach the step c) of the method of claim 42, recited below, as supported by the specification of the instant application. 
c)	before a further detection cycle is performed, deactivation of the signal(s)
wherein the step of signal deactivation is selected from
i. detaching and removing the labelling agent from the captured analyte,
ii. deactivating the ability of the labelling agent to facilitate a signal or
iii. a combination of i) and ii).
Rissin, David M., et al. "Single-molecule enzyme-linked immunosorbent assay detects serum proteins at subfemtomolar concentrations." Nature biotechnology 28.6 (2010): 595-599.

Regarding independent claim 1, Rissin teaches a method for digital counting analysis of a sample potentially containing at least one analyte [PSA; abstract], wherein the sample (PSA; abstract) has been contacted with a solid phase (microscopic beads) having a plurality of discrete capture sites (‘captured on beads’), each site being capable of capturing the at least one analyte, which method comprises at least two detection cycles in which the same analyte is labelled or re­labelled with a labelling agent (‘enzymatic reporter capable of generating a fluorescent product’), where each detection cycle comprises the steps of
a)	triggering a signal from captured and labelled or re-labelled analyte(s) [Fig.1(d) ‘signals generated’],
b)	recordation of the number and positions of capture sites exhibiting a signal from the captured and labelled or re-labelled analyte(s), [Fig.1(d)‘percentage of beads capturing a protein molecule’].and

Rissin does not teach the step c) of the method of claim 1, recited below, as supported by the specification of the instant application. 
c)	before a further detection cycle is performed, deactivation of the signal(s)
wherein the step of signal deactivation is selected from
i. detaching and removing the labelling agent from the captured analyte,
ii. deactivating the ability of the labelling agent to facilitate a signal or
iii. a combination of i) and ii).

a)	triggering a signal from captured and labelled or re-labelled analyte(s), [Fig.1(d) ‘signals generated’],
b)	recordation of the number and positions of capture sites exhibiting a signal from the captured and labelled or re-labelled analyte(s) [Fig.1(d)‘percentage of beads capturing a protein molecule’], and
c)	before a further detection cycle is performed, deactivation of the signal(s)
Rissin does not teach the step c) of the method of claim 42, recited below, as supported by the specification of the instant application. 
wherein the step of signal deactivation is selected from
i. detaching and removing the labelling agent from the captured analyte,
ii. deactivating the ability of the labelling agent to facilitate a signal or
iii. a combination of i) and ii).
Witters, Daan, et al. "Digital biology and chemistry." Lab on a Chip 14.17 (2014): 3225-3232.
Regarding independent claim 1, Witters teaches a method for digital counting analysis of a sample (‘plasma’) potentially containing at least one analyte (‘target molecules’; bacteria; Page 3230), wherein the sample (‘plasma’) has been contacted with a solid phase (‘magnetic beads’; Page 3230) having a plurality of discrete capture sites (‘magnetic beads’; Page 3230), each site being capable of capturing the at least one analyte, which method comprises at least two detection cycles in which the same analyte is labelled or re­labelled with a labelling agent (‘labeled with an enzymatic reporter generating a fluorescent product’; Page 3230) where each detection cycle comprises the steps of
a)	triggering a signal from captured and labelled or re-labelled analyte(s) [‘labeled with an enzymatic reporter generating a fluorescent product; resazurin , producing a fluorescent signal’; Page 3230],
b)	recordation of the number and positions of capture sites exhibiting a signal from the captured and labelled or re-labelled analyte(s), [‘signal from the ensemble of beads was recorded with a fluorescence plate reader’; Page 3229], and
Witters does not teach the step c) of the method of claim 1, recited below, as supported by the specification of the instant application. 
c)	before a further detection cycle is performed, deactivation of the signal(s)
wherein the step of signal deactivation is selected from
i. detaching and removing the labelling agent from the captured analyte,

iii. a combination of i) and ii).

Regarding independent claim 42, Witters teaches a method for digital counting analysis of a sample (‘plasma’) containing more than one analyte types (‘target molecules’; bacteria; Page 3230], wherein the sample (‘plasma’) has been contacted with a solid phase (‘magnetic beads’; Page 3230) having a plurality of discrete capture sites (‘magnetic beads’; Page 3230, each site being capable of capturing a specific analyte type, which method comprises at least two detection cycles in which at least one of the analyte types is labelled or relabeled with a labelling agent (‘labeled with an enzymatic reporter generating a fluorescent product’; Page 3230), where each detection cycle comprises the steps of 
a)	triggering a signal from captured and labelled or re-labelled analyte(s) [‘labeled with an enzymatic reporter generating a fluorescent product; resazurin , producing a fluorescent signal’; Page 3230],,
b)	recordation of the number and positions of capture sites exhibiting a signal from the captured and labelled or re-labelled analyte(s), [‘signal from the ensemble of beads was recorded with a fluorescence plate reader’; Page 3229], and
Witters does not teach the step c) of the method of claim 42, recited below, as supported by the specification of the instant application. 
c)	before a further detection cycle is performed, deactivation of the signal(s)
wherein the step of signal deactivation is selected from

ii. deactivating the ability of the labelling agent to facilitate a signal or
iii. a combination of i) and ii).

Duffy [US 20140243223A1]
Regarding independent claim 1, Duffy teaches a method for digital counting analysis of a sample potentially containing at least one analyte [PSA, TNF-α and DNA ;Para 0248, 0008-0014], wherein the sample (PSA) has been contacted with a solid phase (bead) having a plurality of discrete capture sites (‘capturing beads’), each site being capable of capturing the at least one analyte [Para 0018-0014], which method comprises at least two detection cycles in which the same analyte is labelled or re­labelled with a labelling agent, where each detection cycle comprises the steps of
a)	triggering a signal from captured and labelled or re-labelled analyte(s) [Para 0044-0005],
b)	recordation of the number and positions of capture sites exhibiting a signal from the captured and labelled or re-labelled analyte(s), [Para 0230, 0237, 0243, 0245].and
Duffy does not teach the step c) of the method of claim 1, recited below, as supported by the specification of the instant application. 
c)	before a further detection cycle is performed, deactivation of the signal(s)
wherein the step of signal deactivation is selected from
i. detaching and removing the labelling agent from the captured analyte,
ii. deactivating the ability of the labelling agent to facilitate a signal or

Regarding independent claim 42, Duffy teaches a method for digital counting analysis of a sample [ Para 0167; Plasma, serum , urine etc.] containing more than one analyte types [PSA, TNF-α and DNA ;Para 0248, 0008-0014], wherein the sample has been contacted with a solid phase (‘capturing beads’) having a plurality of discrete capture sites, each site being capable of capturing a specific analyte type [Para 0018-0014],, which method comprises at least two detection cycles in which at least one of the analyte types is labelled or relabeled with a labelling agent, where each detection cycle comprises the steps of 
a)	triggering a signal from captured and labelled or re-labelled analyte(s) ) [Para 0044-0005],,
b)	recordation of the number and positions of capture sites exhibiting a signal from the captured and labelled or re-labelled analyte(s) [Para 0230, 0237, 0243, 0245]., and

Duffy does not teach the step c) of the method of claim 42, recited below, as supported by the specification of the instant application. 
c)	before a further detection cycle is performed, deactivation of the signal(s)
wherein the step of signal deactivation is selected from
i. detaching and removing the labelling agent from the captured analyte,
ii. deactivating the ability of the labelling agent to facilitate a signal or
iii. a combination of i) and ii).
Kunding [US20190154673A1]
This reference was considered but does not qualify as prior art.

The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

/OYELEYE ALEXANDER ALABI/ Examiner, Art Unit 1797       

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797